DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 1, the limitation “light sensing unit” uses a generic placeholder “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The limitation is interpreted as a first semiconductor layer, an intrinsic semiconductor layer, and a second semiconductor layer, wherein the intrinsic layer is sandwiched between the first semiconductor layer and the second semiconductor layer (Applicant’s claim 2) and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2015/0021594 A1) in view of Kompelien (US 4,047,038), Ishii (US 2006/0237656 A1), and Kim (US 2019/0187300 A1).

	Regarding claims 1-2, Yamada discloses a radiation sensing device 1 (par. [0042]-[0043], fig. 1), comprising: a substrate 110; and a plurality of semiconductor units 22 disposed on the substrate 110, wherein at least one of the semiconductor units 22 comprises: a first gate electrode 120A; an active layer 126a disposed on the first gate electrode 120A; and a second gate electrode 120B disposed on the active layer 126a (par. [0050]-[0051, fig. 4).
	Yamada does not expressly disclose the second gate electrode has a positive bias voltage during a standby mode.
	Kompelien discloses a gate electrode has a positive bias voltage during a standby mode (col. 3 ln. 24 - col. 4 ln. 31).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Yamada in view of the teachings of Kompelien so that the second gate electrode has a positive bias voltage during a standby mode.
	One would have been motivated to do so to gain an advantage recited in Kompelien of improving dynamic sensitivity (Kompelien, col. 3 ln. 24 - col. 4 ln. 31).
	Yamada modified does not expressly disclose: at least one light sensing unit disposed on the substrate, wherein the at least one light sensing unit comprises: a first semiconductor layer; an intrinsic semiconductor layer; and a second semiconductor layer, wherein the intrinsic semiconductor layer is sandwiched between the first semiconductor layer and the second semiconductor layer.
	Ishii discloses a light sensing unit comprises a first semiconductor layer (P), an intrinsic semiconductor layer (I), and a second semiconductor layer (N), wherein the intrinsic semiconductor layer (I) is sandwiched between the first semiconductor layer (P) and the second semiconductor layer (N; i.e., the well-known PIN structure); par. [0109]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamada in view of the teachings of Ishii to include at least one light sensing unit, wherein the at least one light sensing unit comprises: a first semiconductor layer; an intrinsic semiconductor layer; and a second semiconductor layer, wherein the intrinsic semiconductor layer is sandwiched between the first semiconductor layer and the second semiconductor layer.
	One would have been motivated to do so to gain an advantage recited in Ishii of permitting automatic adjustment of an incident radiation dose without requiring high-speed driving while suppressing any attenuation of the radiation before detection (Ishii, Abstract).
	Yamada modified does not expressly disclose the at least one light sensing unit is disposed on the substrate, wherein the at least one light sensing unit is not electrically connected with the second gate electrode.
	Kim discloses a light sensing unit (storage capacitor) disposed on a substrate and not electrically connected with a gate electrode (first gate line; Abstract, [0012], [0042]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamada in view of the teachings of Kim so that the at least one light sensing unit is disposed on the substrate, wherein the at least one light sensing unit is not electrically connected with the second gate electrode.
	One would have been motivated to do so to gain an advantage recited in Kim of being able to store charge generated due to incident light (Kim, Abstract).
	Examiner notes the claimed invention differs from that of claim 1 in parent application 15/930,452 in that in the instant claim the at least one light sensing unit is not electrically connected with the second gate electrode, whereas, in the parent claim the at least one light sensing unit is electrically connected with the second gate electrode. As noted in the Notice of Allowance issued 12 May 2021 in the parent application, the novelty of the parent claim relies upon the electrical connection of the at least one light sensing unit to the second gate electrode. Since the cited prior art suggests it is routine to not provide such a connection and since the cited prior art suggests all of the positively recited limitations of the instant claim, the cited prior art suggests the instant claim would have been obvious to one of ordinary skill in the art.

	Regarding claim 3, Yamada modified teaches the radiation sensing device according to claim 2, wherein the at least one of the semiconductor units further comprises a source electrode 16 and a drain electrode 16, wherein one of the source electrode or the drain electrode is electrically connected with the first semiconductor layer, the first semiconductor layer is a P-type semiconductor layer, and the second semiconductor layer is an N-type semiconductor layer (i.e., the well-known PIN structure; Ishii, par. [0109]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamada in view of the further teachings of Ishii.
	One would have been motivated to do so to gain an advantage recited in Ishii of permitting automatic adjustment of an incident radiation dose without requiring high-speed driving while suppressing any attenuation of the radiation before detection (Ishii, Abstract).

	Regarding claim 4, Examiner refers to the rejection of claim 3 above with the first and second semiconductor layers reversed.

	Regarding claim 5, Yamada modified teaches the radiation sensing device according to claim 1, but does not expressly disclose at least one light sensing unit disposed on the substrate and electrically connected with at least one of the semiconductor units, wherein the at least one light sensing unit comprises a capacitor structure.
	Kim discloses a light sensing unit disposed on a substrate and electrically connected with a semiconductor unit (pixel), wherein the light sensing unit comprises a capacitor structure (Abstract, [0012], [0042]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamada in view of the teachings of Kim to include at least one light sensing unit disposed on the substrate and electrically connected with at least one of the semiconductor units, wherein the at least one light sensing unit comprises a capacitor structure.
	One would have been motivated to do so to gain an advantage recited in Kim of being able to store charge generated due to incident light (Kim, Abstract).

	Regarding claim 6, Yamada modified teaches the radiation sensing device according to claim 1, wherein the first gate electrode has a positive bias voltage during the standby mode (Kompelien, col. 3 ln. 24 - col. 4 ln. 31).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamada in view of the teachings of Kompelien.
	One would have been motivated to do so to gain an advantage recited in Kompelien of improving dynamic sensitivity (Kompelien, col. 3 ln. 24 - col. 4 ln. 31).

	Regarding claim 7, Yamada modified teaches the radiation sensing device according to claim 1, further comprising: an insulation layer 130A disposed on the active layer 126a (Yamada, par. [0050]-[0051], fig. 4).
	
	Regarding claim 8, Yamada modified teaches the radiation sensing device according to claim 7 wherein the insulation layer 130A has a first opening (H1) and a second opening (H1), and the at least one of the semiconductor units 22 further comprises a source electrode 128 and a drain electrode 128, wherein the source electrode 128 is electrically connected with the active layer 126a via the first opening, and the drain electrode 128 is electrically connected with the active layer 126a via the second opening (Yamada, par. [0050]-[0051], fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884